Citation Nr: 1131806	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral leg pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983, and from September 1984 to November 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in January 2006 and in July 2006 that, in pertinent part, denied service connection for a disability manifested by bilateral leg pain and for seborrheic dermatitis.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

An application to reopen a claim for service connection for hemorrhoids has been raised by the record (February 2011 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for seborrheic dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Chronic disability exhibited by bilateral leg pain (other than service-connected foot disability and sciatica) was not manifested during service and is not currently manifested to a compensable degree.  



CONCLUSION OF LAW

Chronic disability manifested by bilateral leg pain, to include a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. § 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through August 2005 and April 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran's representative specifically waived RO consideration of the additional evidence submitted following the issuance of the May 2008 supplemental statement of the case; hence, no re-adjudication followed and no further supplemental statement was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and appear adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving skin; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2011, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows foreign service of 22 days; and receipt of the Southwest Asia Service Medal with Bronze Service Star, the Kuwait Liberation Medal issued by Saudi Arabia, and the Kuwait Liberation Medal issued by the government of Kuwait.  These medals generally indicate service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010)).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran contends that service connection for a disability manifested by bilateral leg pain is warranted.  In November 2006 and in February 2007, he contended that the bilateral leg pain was connected with his back problem.  In June 2007, the RO granted service connection and assigned a 20 percent disability rating for degenerative joint disease of the lumbar spine with S1 radiculopathy, effective August 2006.  In October 2009, the Veteran reported being prescribed a TENS unit to use daily on his low back and knees.

Muscle pain and joint pain are objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

Service treatment records, dated in September 2004, show that the Veteran complained of musculoskeletal joint pain, leg cramps, and stiffness in the mornings; and neurological numbness.  Examination revealed Morton's neuroma and metetarsalgia, hammertoes.  Touch, pin, vibratory, and proprioception sensations were normal.  Muscle strength was 5/5 for all groups tested.  Muscle tone was normal.  X-rays revealed no evidence of fracture, tumor, infection, or congenital abnormalities.  In January 2005, the Veteran again reported 
bone, joint, and muscle problems.  The physician noted Morton's foot, controlled with inserts.

On examination prior to service discharge in August 2005, the Veteran reported a foot condition that started in 2003, with symptoms of pain and burning on the bottom of feet, radiating to legs.  He reported wearing orthotic inserts and had steroid injections in his feet.  He reported daily flare-ups of pain, and no additional limitations noted.  On examination, all joints had full range of motion.  Muscle strength was 5/5 for all extremities.  There was no pain, weakness, fatigue, or incoordination following repetitive motion; and no palpable swelling, joint effusion, or tenderness was noted.    Nor were sensory deficits noted.  Diagnoses included mild degenerative arthritis of both feet, and hammertoes of the second through fourth toes.  A disability manifested by bilateral leg pain was not found.
 
In March 2006, the Veteran's treating physician indicated that the Veteran had been diagnosed with Morton's neuroma and treated with inserts and injections since September 2004.  The Veteran received some relief of symptoms in his feet from treatment, but continued to have pain and overuse type fatigue in his legs and low back.  The Veteran reportedly favored his feet for the past several years, which caused other parts to hurt.  The treating physician opined that the Veteran's overall extremity pain and fatigue can be caused by favoring feet.  In support of the opinion, the treating physician cited his experience in working with active duty personnel with overall body pain from favoring a lower extremity problem.

During an April 2006 VA examination, the Veteran reported bilateral leg impairment; and reported that pain radiating from his feet to his knees was secondary to the Morton's neuroma.  The Veteran reported that the leg pain had a major effect on physical activities and a moderate effect on chores.  Examination revealed that the Veteran's knees and legs were normal.  There were normal motor and normal sensory examinations, with complaints of pain on the legs after walking.  Joints had full range of motion; and no additional limited motion following repetitive use or flare-ups, and due to fatigue, weakness, or lack of endurance.  The examiner noted a history of Morton's neuroma.  Diagnoses included bilateral leg pain.  There is no indication that the Veteran's bilateral leg pain was secondary to any service-connected disability.

The report of a May 2007 VA examination revealed a history of trauma to the spine, with leg or foot weakness.  There was radiating pain to both legs, described as tingling.  The Veteran reported no incapacitating episodes during the past 12 months, and that he was able to walk more than a quarter mile.  Detailed motor examination, muscle tone, and sensory examination of lower extremities were normal.

MRI scans of the knees taken in September 2007 were essentially normal.  Electromyograph results revealed no evidence of peripheral neuropathy in October 2007.
 
Here, the Veteran has complained of pain in the muscles and joints of both legs.  To the extent that he is claiming that he has experienced this pain, he is both competent and credible.  However, the complaints of joint and muscle pain have not been associated with limitation of function or other objective signs or symptoms that are compensably disabling.  For instance, the Veteran complained of radiating pain at the April 2006 and May 2007 VA examinations, but evaluation revealed no objective abnormality.   This suggests that not only are there no objective signs or symptoms, the bilateral leg pain is not chronic, as it was not present on the most recent VA examination.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran's lower extremity complaints have mostly been attributed to service-connected foot disability and sciatica.  Other vague complaints of pain in the lower extremities are not accompanied by objective signs or symptoms sufficient to identify an undiagnosed illness.  There is no indication of limitation of function to a compensable degree described by the Veteran or noted on recent VA examination.  While he is credible in his descriptions of pain, he has not described symptomatology of a chronic and compensable nature that would warrant a finding of undiagnosed illness.

The treating physician's March 2006 opinion reflects that the Veteran's symptoms are due to his service-connected foot disability, which again is already service-connected and does not represent a separate disability.  As the preponderance of the evidence is against the claim for service connection for a disability manifested by bilateral leg pain, to include a disability due to undiagnosed illness, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a disability manifested by bilateral leg pain is denied.


REMAND

The Veteran contends that his seborrheic dermatitis had its onset in service.  Service treatment records reflect the presence of seborrheic dermatitis in November 2001, and a diagnosis of seborrheic dermatitis in January 2004.  Mild seborrheic dermatitis was noted on the Veteran's face in June 2005.  On examination prior to service discharge in August 2005, there were no complaints or findings of skin disability.  

On VA examination in March 2006, diagnoses were limited to actinic keratosis.  The post-service records show a diagnosis of mild perivascular dermatitis of the right knee in August 2006, and treatment for a skin rash in February 2007 and in October 2007.  In September 2008, the Veteran was treated for seborrheic dermatitis.  

Service connection has been established for actinic keratoses, currently evaluated as 10 percent disabling.

Under these circumstances, the Board finds that a skin examination is needed to determine the nature and etiology of any current skin disability (other than actinic keratoses).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of skin rash (other than actinic keratoses) and the likely etiology of the disease or injury. The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For any disability exhibited by skin rash (other than actinic keratosis), the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty.  The examiner should reconcile any opinion with the service treatment records reflecting complaints of skin rash and findings of seborrheic dermatitis.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


